    Case 9:19-bk-11573-MB             Doc 79 Filed 08/23/19 Entered 08/23/19 17:14:45             Desc
                                       Main Document     Page 1 of 5
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  )
 In re:                                           ) Chapter 11
                                                  )
 HVI CAT CANYON, INC.                             ) Case No. 19-12417 (MEW)
                                                  )
                            Debtor.               )
                                                  )

                                         CERTIFICATE OF SERVICE

          I, La Asia S. Canty, am over the age of eighteen years, am employed by Pachulski Stang Ziehl &

Jones LLP. I am not a party to the within action; my business address is 780 Third Avenue, 34th Floor, New

York, New York 10017-2024.

          On August 5, 2019, I caused a true and correct copy of the Statement of Position of Official

Committee of Unsecured Creditors in Support of Motion to Transfer Venue [Docket 74] to be served via

electronic mail upon the parties set forth on the service list annexed hereto as Exhibit A and via First Class

US Mail upon the parties set forth on the service list annexed hereto as Exhibit B.

          I declare under penalty of perjury, under the laws of the State of New York and the United States of

America that the foregoing is true and correct.

          Executed on August 23, 2019 at New York, New York.

                                                       /s/ La Asia S. Canty
                                                       La Asia S. Canty




DOCS_NY:39538.1 38336/002
        Case 9:19-bk-11573-MB     Doc 79 Filed 08/23/19 Entered 08/23/19 17:14:45      Desc
                                   Main Document     Page 2 of 5
                                              EXHIBIT A

    Service by E-Mail

                NAME                   NOTICE NAME                             EMAIL
                                  ATTN: W. ROSS SPENCE       ROSS@SNOWSPENCELAW.COM
SNOW SPENCE GREEN LLP             CAROLYN CAROLLO            CAROLYNCAROLLO@SNOWSPENCELAW.COM

DIAMOND MCCARTHY LLP              ALLAN DIAMOND              ADIAMOND@DIAMONDMCCARTHY.COM
HVI CAT CANYON, INC.              ALEX G. DIMITRIJEVIC       AGD@GREKA.COM
CALIFORNIA DEPT. OF FISH &
WILDLIFE 5                                                   ASKR5@WILDLIFE.CA.GOV
STATE OF COLORADO ATTORNEY
GENERAL                           ATTN: PHIL WEISER          ATTORNEY.GENERAL@COAG.GOV
BRIAN CORSON, IN HIS INDIVIDUAL
CAPACITY                                                     BRIAN@HUBMAC.COM
WILLIAM W. JENNY JR.                                         CARAMEL@HOTMAIL.COM
COLORADO DEPT OF PUBLIC HEALTH
AND ENVIRONMENT                                              CDPHE.INFORMATION@STATE.CO.US
CALIFORNIA REGIONAL WATER         STATE WATER RESOURCES
QUALITY CONTROL BOARD             CONTROL BOARD              CENTRALCOAST@WATERBOARDS.CA.GOV

NEW YORK STATE DEPT OF
ENVIRONMENTAL CONSERVATION                                   CONTACT@DEC.NY.GOV
                                  DANIEL L. CANTOR AND
                                  SAMANTHA M.                DCANTOR@OMM.COM;
O'MELVENY & MYERS LLP             INDELICATO, ESQS.          SINDELICATO@OMM.COM
                                  DEVIN VAN DER HAHN
QUINN EMANUEL URQUHART &          AND PATRICIA D.            DEVINVANDERHAHN@QUINNEMANUEL.COM;
SULLIVAN, LLP                     TOMASCO, ESQS.             PATTYTOMASCO@QUINNEMANUEL.COM
                                  DARREN L. PATRICK, EVAN    DPATRICK@OMM.COM; EJONES@OMM.COM;
O'MELVENY & MYERS LLP             M. JONES &                 BMETCALF@OMM.COM
ANDREW KURTH LLP                  DAVID A. ZDUNKEWICZ        DZDUNKEWICZ@ANDREWSKURTH.COM
FRIEDMAN & SPRINGWATER LLP        ATTN: ELLEN A.FRIEDMAN     EFRIEDMAN@FRIEDMANSPRING.COM
CALIFORNIA STATE CONTROLLER       BETTY T. YEE               EOINQUIRY@SCO.CA.GOV
                                  ATTN: EDWARD S.
HANNA AND MORTON LLP              RENWICK                    ERENWICK@HANMOR.COM
OFFICE OF THE UNITED STATES
TRUSTEE                           GREG M. ZIPES, ESQ.        GREG.ZIPES@USDOJ.GOV

CALIFORNIA WATER RESOURCES        STATE WATER RESOURCES
CONTROL BOARD                     CONTROL BOARD              INFO@WATERBOARDS.CA.GOV
                                  ATTN: IRA S. GREENE (IG-
LOCKE LORD LLP                    2315)                      IRA.GREENE@LOCKELORD.COM
ALLEN MATKINS LECK GAMBLE         JAMES L. MEEDER            JMEEDER@ALLENMATKINS.COM
PACIFIC PETROLEUM CALIFORNIA,     ATTN: JOHN
INC.                              HOCHLEUTNER                JOHN@PPCINC.BIZ
O'MELVENY & MYERS LLP             JENNIFER TAYLOR, ESQ.      JTAYLOR@OMM.COM
                                  ATTN: JOHN YOUNG AND       JYOUNG@CONWAYMACKENZIE.COM;DFERTIG
CONWAY MACKENZIE, INC.            DAN FERTIG                 @CONWAYMACKENZIE.COM
SANTA BARBARA COUNTY P&D          JOHN ZOROVICH              JZORO@CO.SANTA-BARBARA.CA.US
UNITED STATES DEPARTMENT OF       ATTN: KARL FINGERHOOD,
JUSTICE                           SENIOR COUNSEL             KARL.FINGERHOOD@USDOJ.GOV



    DOCS_NY:39538.1 38336/002
        Case 9:19-bk-11573-MB       Doc 79 Filed 08/23/19 Entered 08/23/19 17:14:45     Desc
                                     Main Document     Page 3 of 5

                NAME                     NOTICE NAME                            EMAIL
WEST COAST WELDING & CONSTR. I      MICHAEL BARBEY            MBARBEY@WESTCOASTWELDING.NET
HVI CAT CANYON, INC.                M. ERNESTO OLIVARES       MEO@GREKA.COM
ATTORNEY GENERAL OF CALIFORNIA      XAVIER BECERRA            MICHAEL.ZARRO@DOJ.CA.GOV
QUINN EMANUEL URQUHART &
SULLIVAN, LLP                       PETER CALAMARI, ESQ.      PETERCALAMARI@QUINNEMANUEL.COM
                                                              PGEBANKRUPTCY@PGE.COM;
                                    MARCELLUS TERRY &         MXTN@PGE.COM;MARCELLUS.TERRY@PGE.CO
PG&E                                DENISE A. NEWTON          M
CA ATTORNEY GENERAL'S OFFICE        ATTN: XAVIER BECERRA      PIU@DOJ.CA.GOV
                                    ENVIRONMENTAL
EPA REGION 9                        PROTECTION AGENCY         R9.INFO@EPA.GOV
WEIL, GOTSHAL & MANGES LLP          RACHAEL L. FOUST, ESQ.    RACHAEL.FOUST@WEIL.COM
                                                              ROBRIEN@LARSONOBRIENLAW.COM;
                                    ROBERT C. O'BRIEN; PAUL   PRIGALI@LARSONOBRIENLAW.COM;
                                    A. RIGALI,   STEVEN E.    SBLEDSOE@LARSONOBRIENLAW.COM;
                                    BLEDSOE, HAEWON PARK,     HPARK@LARSONOBRIENLAW.COM;
LARSEN O'BRIEN LLP                  MELISSA VASQUEZ           MVASQUEZ@LARSONOBRIENLAW.COM

                                    RANDEEP S. GREWAL,
HVI CAT CANYON, INC.                CHAIRMAN AND CEO          RSG@GREKA.COM

SHERRILL A. SCHOEPE                                           S.WETZLER@MUSICKPEELER.COM
SANTA BARBARA COUNTY
TREASURER-TAX COLLECTOR                                       SBTAXES@CO.SANTA-BARBARA.CA.US
AKIN GUMP STRAUS HAUER & FELD       STEPHEN D. DAVIS          SDDAVIS@AKINGUMP.COM
CALIFORNIA DEPARTMENT OF                                      SHARON.ARMSTRONG@CONSERVATION.CA.GO
CONSERVATION                        SHARON ARMSTRONG          V
                                                              SMALLBUSINESSTEAM@WOLTERSKLUWER.CO
VICTORY OIL                         ERIC JOHNSON              M
THE LAW OFFICE OF SUSAN M.
WHALEN                              SUSAN M. WHALEN, ESQ.     SUSAN@WHALENATTORNEY.COM


GLR, LLC                            VIOLETA BERNICZKY         VAB@GRERANGROUP.COM
                                    ATTN: VINCENT T.
ESCOLLE TENANTS IN COMMON           MARTINEZ                  VMARTINEZ@TWITCHELLANDRICE.COM
SANTA BARBARA COUNTY
TREASURER-TAX COLLECTOR             VIDA MCISAAC              VMCISAA@CO.SANTA-BARBARA.CA.US
CALIFORNIA DIVISION OF OIL, GAS &                             WEBMASTER@CONSERVATION.CA.GOV
CALIFORNIA EMPLOYMENT
DEVELOPMENT DEPT                                              WOTCSUPPORT@EDD.CA.GOV




    DOCS_NY:39538.1 38336/002
    Case 9:19-bk-11573-MB          Doc 79 Filed 08/23/19 Entered 08/23/19 17:14:45   Desc
                                    Main Document     Page 4 of 5
                                              EXHIBIT B

Service by First Class U.S. Mail

 ANN JENNY SCHUPP                                BRUCE S. GELBER
 C/O M H WHITTIER CORP.                          DEPUTY ASST ATTORNEY
 1600 HUNTINGTON DRIVE                           GENERALENVIRONMENT & NATURAL
 SOUTH PASADENA, CA 91030                        RESOURCES DIVISION
                                                 950 PENNSYLVANIA AVE
                                                 WASHINGTON, DC 20530

 CALIFORNIA DEPT. OF TOXIC SUBSTANCE             CALIFORNIA FRANCHISE TAX BOARD
 CONTROL                                         PO BOX 942857
 (BERKLEY REGIONAL OFFICE)                       SACRAMENTO, CA 94257-0500
 700 HEINZ AVENUE, SUITE 200
 BERKELEY, CA 94710-2721


 CALIFORNIA OSHA                                 CALIFORNIA STATE CONTROLLER
 1515 CLAY STREET, SUITE 1901                    BETTY T. YEE
 OAKLAND, CA 94612                               TAX ADMINISTRATION SECTION
                                                 PO BOX 942850
                                                 SACREMENTO, CA 94250-5880


 CHARLES C. ALBRIGHT TRUSTEE                     DIANE T. WALKER
 729 WEST 16TH STREET #B8                        748 OCEANVILLE ROAD
 COSTA MESA, CA 92627                            STONINGTON, ME 04681-9714




 FIRST AMERICAN TITLE INSURANCE COMPANY          HVI CAT CANYON, INC.
 TRUSTEE FOR UBS AG LONDON BRANCH                P.O. BOX 5489
 4380 LA JOLLA VILLAGE DRIVE, SUITE 110          SANTA MARIA, CA 93456
 SAN DIEGO, CA 92122



 INTERNAL REVENUE SERVICE                        INTERNAL REVENUE SERVICE
 CENTRALIZED INSOLVENCY OPERATIONS               (SMALL BUSINESS/SELF-EMPLOYMENT DIV)
 PO BOX 7346                                     5000 ELLIN ROAD
 PHILADELPHIA, PA 19101-7346                     LANHAM, MD 20706



 J. P. MORGAN-CHASE                              NORTHERN CALIFORNIA COLLECTION SERVICE,
 ATTN: MICHAEL KERNEY                            INC.
 450 WEST 33RD STREET, 15TH FLOOR                700 LEISURE LANE
 REF: 030057 NASSAU ASSOC-SABA                   SACRAMENTO, CA 95815
 NEW YORK, NY 10041




DOCS_NY:39538.1 38336/002
    Case 9:19-bk-11573-MB    Doc 79 Filed 08/23/19 Entered 08/23/19 17:14:45    Desc
                              Main Document     Page 5 of 5
 OFFICE OF THE UNITED STATES TRUSTEE       SANTA BARBARA COUNTY –APCD
 SOUTHERN DISTRICT OF NEW YORK             ATTN: AERON ARLIN GENET
 ATTN: SERENE NAKANO, ESQ.                 260 NORTH SAN ANTONIO RD
 U.S. FEDERAL OFFICE BUILDING              SANTA BARBARA, CA 93110
 201 VARICK STREET, SUITE 1006
 NEW YORK, NY 10014

 STATE OF NEW YORK ATTORNEY GENERAL        STONER FAMILY TRUST
 ATTN: LETIA A. JAMES                      ATTN: JAMES G. SANFORD, TRUSTEE
 DEPT. OF LAW                              100 WEST LIBERTY STREET, SUITE 900
 THE CAPITOL, 2ND FL                       RENO, NV 89501
 ALBANY, NY 12224


 U.S. DEPARTMENT OF TRANSPORTATION         UBS AG, LONDON BRANCH
 1200 NEW JERSEY AVE, SE                   ATTN: JULIAN GOULD
 WASHINGTON, DC 20590                      600 WASHINGTON BLVD.
                                           STAMFORD, CT 06901



 UNITED STATES ATTORNEY'S OFFICE           W. J. KENNY CORP. C/O ALLFIRST BANKCORP
 SOUTHERN DISTRICT OF NEW YORK             TRUST
 ATTN: ANTHONY SUN, ASST. US ATTORNEY      C/O M&T BANK
 TAX & BANKRUPTCY UNIT                     ONE M&T PLAZA
 86 CHAMBERS ST., 3RD FLOOR                BUFFALO, NY 14203
 NEW YORK, NY 10007

 WYATT SLOAN-TRIBE, ESQ.
 OFFICE OF THE ATTORNEY GENERAL
 300 S. SPRING STREET, SUITE 1702
 LOS ANGELES, CA 90013




DOCS_NY:39538.1 38336/002
